17 A.3d 476 (2011)
300 Conn. 940
WALPOLE WOODWORKERS, INC.
v.
Sid MANNING.
SC 18778
Supreme Court of Connecticut.
Decided April 20, 2011.
David L. Gussak, Farmington, in support of the petition.
The defendant's petition for certification for appeal from the Appellate Court, 126 Conn.App. 94, 11 A.3d 165 (2011), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that a contractor who has violated the Home Improvement Act (act), General Statutes (Rev. to 2003) § 20429 et seq., may recover the balance due under the contract as the `reasonable value' of its services under the `bad faith' exception of the act?"
EVELEIGH, J., did not participate in the consideration of or decision on this petition.